Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8 are allowed in view of amendment filed on 01/27/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Chad Rink on 03/28/2022.

The application has been amended as follows:   Claims 1-2 are cancelled. Claims 3-5 are amended as follows:

3. (Currently amended) A method for manufacturing the steel sheet according to claim 8[2],
the method comprising the steps of:
heating a slab having constituents described in claim 8[2] to 1100 to 1350°C,
hot rolling the heated slab to obtain a hot rolled steel sheet under conditions of a time t1 (hr) from the end of rough rolling to the start of finish rolling and an average temperature T1 (°C) of a rough bar from the end of rough rolling to the start of finish rolling satisfying 

    PNG
    media_image1.png
    24
    193
    media_image1.png
    Greyscale
and a finish rolling end temperature of an Ar3 point to 1000°C,
cooling the hot rolled steel sheet by an average cooling rate of 10°C/s or more,
coiling the steel sheet after cooling at 700°C or less, and
pickling the steel sheet after coiling, thereby producing the steel sheet of claim 8.
4. (Currently amended) The method according to claim 3, wherein
in the step of pickling, hydrochloric acid or sulfuric acid is used, a pickling temperature is 80 to 90°C, and an acid concentration α (%) and pickling time “t” (s) satisfy

    PNG
    media_image2.png
    22
    63
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    22
    104
    media_image3.png
    Greyscale
.
5. (Currently amended) A method for manufacturing the steel member according to claim 7[1],
the method comprising the steps of:
heating the steel sheet according to claim 8[2] under conditions of a peak temperature of T2(°C) and a time from when a temperature of the steel sheet reaches a temperature 10°C lower than T2 (°C) until heating ends of t2 (hr) satisfying,   
    PNG
    media_image4.png
    23
    221
    media_image4.png
    Greyscale
 Ac3 point≤T2≤(Ac3 point +300) °C and an average rate of temperature rise of 5 to 1000°C/s;
cooling the heated steel sheet down to an Ms point by an upper critical cooling rate or more; and
cooling from the Ms point to 100°C or less by an average cooling rate of 5°C/s or more, thereby producing the steel member of claim 7.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Yoshioka’784 (US 2020/0071784).
Yoshioka’784 discloses a high strength cold rolled steel sheet having 
Cus/Cub is 4.0 or less where Cus denotes a Cu concentration in a surface layer of a steel sheet and Cub denotes a Cu concentration in base steel. All Inventive Examples in Table 4 has Cus/Cub > 1.4. 
However, Yoshioka’784 broad range Mn does not meet instant claims 7-8 required Si 0.25-0.8% since Yoshioka discloses Si as 1.0% or more and 3.0% or less and expressly teaches away from required Si 0.25-0.8% (paragraph [0029]) and none of the Inventive Examples in Table 2 has instant claims 7-8 required Si range.
Hence, one of ordinary skill in the art would not be looking into Yoshioda’784 teaching to arrive at instant claims 7-8’s invention.

No prior art can be found to disclose instant claims 7-8 steel member compositions as well as ratio of surface concentration of Cu to base concentration of Cu.
Hence, instant claims 7-8 are allowed.  As a result of allowed product claims 7-8, withdrawn process claims 3-6 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733